 

SUBSCRIPTION AGREEMENT

 

This Subscription Agreement (this “Agreement”) is being delivered to the
purchaser identified on the signature page to this Agreement (the “Subscriber”)
in connection with its investment in Green Spirit Industries Inc., a Nevada
corporation (the “Company”). The Company is conducting a private placement (the
“Offering”) of up to Two Million Dollars ($2,000,000) (the “Maximum Offering”)
of the Company’s shares of common stock, par value $0.001 per share (each a
“Share” and collectively, the “Securities”). Each Share has a purchase price of
$2.50 per Share. The Company’s ticker symbol on the OTCPink Market is “GSRX.”

 

1. SUBSCRIPTION AND PURCHASE PRICE

 

(a)       Subscription. Subject to the conditions set forth in Section 2 hereof,
the Subscriber hereby subscribes for and agrees to purchase the number of
Securities indicated on the signature page hereof on the terms and conditions
described herein.

 

(b)       Purchase of Securities. The Subscriber understands and acknowledges
that the purchase price to be remitted to the Company in exchange for the
Securities shall be as set forth in the preamble to this Agreement, for an
aggregate purchase price as set forth on the signature pages hereof (the
“Aggregate Purchase Price”). The Subscriber’s delivery of this Agreement to the
Company shall be accompanied by payment for the Securities subscribed for
hereunder, payable in United States Dollars, by wire transfer of immediately
available funds delivered contemporaneously with the Subscriber’s delivery of
this Agreement to the Company in accordance with the Escrow Agreement and wire
instructions attached hereto as Exhibit A. The Subscriber understands and agrees
that, subject to Section 2 and applicable laws, by executing this Agreement, it
is entering into a binding agreement.

 

2. Acceptance, Offering Term and Closing Procedures

 

(a)       Acceptance or Rejection. The obligation of the Subscriber to purchase
the Securities shall be irrevocable, and the Subscriber shall be legally bound
to purchase the Securities subject to the terms set forth in this Agreement. The
Subscriber understands and agrees that the Company reserves the right to reject
this subscription for Securities in whole or part in any order at any time prior
to the Closing for any reason, notwithstanding the Subscriber’s prior receipt of
notice of acceptance of the Subscriber’s subscription. In the event of rejection
of this subscription by the Company in accordance with this Section 2, or if the
sale of the Securities is not consummated by the Company for any reason or no
reason, this Agreement and any other agreement entered into between the
Subscriber and the Company relating to this subscription shall thereafter have
no force or effect, and the Company shall promptly return or cause to be
returned to the Subscriber the purchase price remitted to the Company, without
interest thereon or deduction therefrom.

 

(b)       Closing. The closing of the purchase and sale of the Securities
hereunder (the “Closing”) shall take place at the offices of Sichenzia Ross
Ference Kesner LLP, 1185 Avenue of the Americas, 37th Floor., New York, NY 10036
or such other place as determined by the Company. The Closing shall take place
on a Business Day promptly following the satisfaction of the conditions set
forth in Section 6 below, as determined by the Company, but shall be no later
than May 21, 2018, unless otherwise extended by the Company in its sole
discretion without notice to the Subscriber (the “Closing Date”). “Business Day”
shall mean from the hours of 9:00 a.m. (Eastern Time) through 5:00 p.m. (Eastern
Time) of a day other than a Saturday, Sunday or other day on which commercial
banks in New York, New York are authorized or required to be closed. The
Securities purchased by the Subscriber will be delivered by the Company promptly
following the Closing.

 

(c)       Following Acceptance or Rejection. The Subscriber acknowledges and
agrees that this Agreement and any other documents delivered in connection
herewith will be held by the Company. In the event that this Agreement is not
accepted by the Company for whatever reason, which the Company expressly
reserves the right to do, this Agreement, the Aggregate Purchase Price received
(without interest thereon) and any other documents delivered in connection
herewith will be returned to the Subscriber at the address of the Subscriber as
set forth in this Agreement. If this Agreement is accepted by the Company, the
Company is entitled to treat the Aggregate Purchase Price received as an
interest free loan to the Company until such time as the Subscription is
accepted.

 

 -1- 

 

 

3. THE SUBSCRIBER’s Representations, Warranties AND cOVENANTS

 

The Subscriber hereby acknowledges, agrees with and represents, warrants and
covenants to the Company, as follows:

 

(a)       The Subscriber has full power and authority to enter into this
Agreement, the execution and delivery of which has been duly authorized, if
applicable, and this Agreement constitutes a valid and legally binding
obligation of the Subscriber.

 

(b)       The Subscriber acknowledges its understanding that the Offering and
sale of the Securities is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of Section
4(2) of the Securities Act and the provisions of Regulation D promulgated
thereunder (“Regulation D”). In furtherance thereof, the Subscriber represents
and warrants to the Company and its affiliates as follows:

 

(i)       The Subscriber realizes that the basis for the exemption from
registration may not be available if, notwithstanding the Subscriber’s
representations contained herein, the Subscriber is merely acquiring the
Securities for a fixed or determinable period in the future, or for a market
rise, or for sale if the market does not rise. The Subscriber does not have any
such intention.

 

(ii)       The Subscriber realizes that the basis for exemption would not be
available if the Offering is part of a plan or scheme to evade registration
provisions of the Securities Act or any applicable state or federal securities
laws.

 

(iii)       The Subscriber is acquiring the Securities solely for the
Subscriber’s own beneficial account, for investment purposes, and not with a
view towards, or resale in connection with, any distribution of the Securities.
If other than an individual, the Subscriber also represents it has not been
organized solely for the purpose of acquiring the Securities.

 

(iv)       The Subscriber has the financial ability to bear the economic risk of
the Subscriber’s investment, has adequate means for providing for its current
needs and contingencies, and has no need for liquidity with respect to an
investment in the Company.

 

(v)       The Subscriber and the Subscriber’s attorney, accountant, purchaser
representative and/or tax advisor, if any (collectively, the “Advisors”) has
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of a prospective investment in the
Securities. The Subscriber has not authorized any person or entity to act as its
Purchaser Representative (as that term is defined in Regulation D of the General
Rules and Regulations under the Securities Act) in connection with the Offering.

 

(vi)       The Subscriber (together with its Advisors, if any) has received all
documents requested by the Subscriber, if any, has carefully reviewed them and
understands the information contained therein, prior to the execution of this
Agreement.

 

(c)       The Subscriber is not relying on the Company or any of its employees,
agents, sub-agents or advisors with respect to the legal, tax, economic and
related considerations involved in this investment. The Subscriber has relied on
the advice of, or has consulted with, only its Advisors. Each Advisor, if any,
has disclosed to the Subscriber in writing (a copy of which is annexed to this
Agreement) the specific details of any and all past, present or future
relationships, actual or contemplated, between the Advisor and the Company or
any affiliate or sub-agent thereof.

 

 -2- 

 

 

(d)       The Subscriber has carefully considered the potential risks relating
to the Company and a purchase of the Securities, and fully understands that the
Securities are a speculative investment that involves a high degree of risk of
loss of the Subscriber’s entire investment. Among other things, the Subscriber
has carefully considered each of the risks described under the heading “Risk
Factors” in the Company’s SEC Filings (as defined in Section 4(f) below), which
risk factors are incorporated herein by reference.

 

(e)       The Subscriber will not sell or otherwise transfer any Securities
without registration under the Securities Act or an exemption therefrom, and
fully understands and agrees that the Subscriber must bear the economic risk of
its purchase because, among other reasons, the Securities have not been
registered under the Securities Act or under the securities laws of any state
and, therefore, cannot be resold, pledged, assigned or otherwise disposed of
unless they are subsequently registered under the Securities Act and under the
applicable securities laws of such states, or an exemption from such
registration is available. In particular, the Subscriber is aware that the
Securities are “restricted securities,” as such term is defined in Rule 144
promulgated under the Securities Act (“Rule 144”), and they may not be sold
pursuant to Rule 144 unless all of the conditions of Rule 144 are met. The
Subscriber also understands that the Company is under no obligation to register
the Securities on behalf of the Subscriber or to assist the Subscriber in
complying with any exemption from registration under the Securities Act or
applicable state securities laws. The Subscriber understands that any sales or
transfers of the Securities are further restricted by state securities laws and
the provisions of this Agreement.

 

(f)       No oral or written representations or warranties have been made, or
information furnished, to the Subscriber or its Advisors, if any, by the Company
or any of its officers, employees, agents, sub-agents, affiliates, advisors or
subsidiaries in connection with the Offering, other than any representations of
the Company contained herein, and in subscribing for the Securities, the
Subscriber is not relying upon any representations other than those contained
herein.

 

(g)       The Subscriber’s overall commitment to investments that are not
readily marketable is not disproportionate to the Subscriber’s net worth, and an
investment in the Securities will not cause such overall commitment to become
excessive.

 

(h)       The Subscriber understands and agrees that the certificates for the
Securities shall bear substantially the following legend until (i) such
Securities shall have been registered under the Securities Act and effectively
disposed of in accordance with a registration statement that has been declared
effective or (ii) in the opinion of counsel for the Company, such Securities may
be sold without registration under the Securities Act, as well as any applicable
“blue sky” or state securities laws:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS. SUCH SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT
PURPOSES AND MAY NOT BE OFFERED FOR SALE, SOLD, DELIVERED AFTER SALE,
TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FILED BY THE ISSUER WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION
COVERING SUCH SECURITIES UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL
SATISFACTORY TO THE ISSUER THAT SUCH REGISTRATION IS NOT REQUIRED.

 

 -3- 

 

 

(i)       Neither the SEC nor any state securities commission has approved the
Securities or passed upon or endorsed the merits of the Offering. There is no
government or other insurance covering any of the Securities.

 

(j)       The Subscriber and its Advisors, if any, have had a reasonable
opportunity to ask questions of and receive answers from a person or persons
acting on behalf of the Company concerning the Offering and the business,
financial condition, results of operations and prospects of the Company, and all
such questions have been answered to the full satisfaction of the Subscriber and
its Advisors, if any.

 

(k)       The Subscriber is unaware of, is in no way relying on, and did not
become aware of, the Offering through or as a result of, any form of general
solicitation or general advertising, including, without limitation, any article,
notice, advertisement or other communication published in any newspaper,
magazine or similar media or broadcast over television or radio, or electronic
mail over the Internet, in connection with the Offering and is not subscribing
for Securities and did not become aware of the Offering through or as a result
of any seminar or meeting to which the Subscriber was invited by, or any
solicitation of a subscription by, a person not previously known to the
Subscriber in connection with investments in securities generally.

 

(l)       The Subscriber has taken no action that would give rise to any claim
by any person for brokerage commissions, finders’ fees or the like relating to
this Agreement or the transactions contemplated hereby.

 

(m)       The Subscriber acknowledges that any estimates or forward-looking
statements or projections furnished by the Company to the Subscriber were
prepared by the management of the Company in good faith, but that the attainment
of any such projections, estimates or forward-looking statements cannot be
guaranteed by the Company or its management and should not be relied upon.

 

(n)       (For ERISA plans only) The fiduciary of the ERISA plan (the “Plan”)
represents that such fiduciary has been informed of and understands the
Company’s investment objectives, policies and strategies, and that the decision
to invest “plan assets” (as such term is defined in ERISA) in the Company is
consistent with the provisions of ERISA that require diversification of plan
assets and impose other fiduciary responsibilities. The Subscriber or Plan
fiduciary (i) is responsible for the decision to invest in the Company; (ii) is
independent of the Company and any of its affiliates; (iii) is qualified to make
such investment decision; and (iv) in making such decision, the Subscriber or
Plan fiduciary has not relied primarily on any advice or recommendation of the
Company or any of its affiliates.

 

(o)       This Agreement is not enforceable by the Subscriber unless it has been
accepted by the Company, and the Subscriber acknowledges and agrees that the
Company reserves the right to reject any subscription for any reason.

 

(p)       The Subscriber will indemnify and hold harmless the Company and, where
applicable, its directors, officers, employees, agents, advisors, affiliates and
shareholders, and each other person, if any, who controls any of the foregoing
from and against any and all loss, liability, claim, damage and expense
whatsoever (including, but not limited to, any and all fees, costs and expenses
whatsoever reasonably incurred in investigating, preparing or defending against
any claim, lawsuit, administrative proceeding or investigation whether commenced
or threatened) (a “Loss”) arising out of or based upon any representation or
warranty of the Subscriber contained herein or in any document furnished by the
Subscriber to the Company in connection herewith being untrue in any material
respect or any breach or failure by the Subscriber to comply with any covenant
or agreement made by the Subscriber herein or therein; provided, however, that
the Subscriber shall not be liable for any Loss that in the aggregate exceeds
the Subscriber’s Aggregate Purchase Price tendered hereunder.

 

 -4- 

 

 

(q)       The Subscriber is, and on each date on which the Subscriber continues
to own restricted securities from the Offering will be, an “Accredited Investor”
as defined in Rule 501(a) under the Securities Act. In general, an “Accredited
Investor” is deemed to be an institution with assets in excess of $5,000,000 or
individuals with a net worth in excess of $1,000,000 (excluding the value of
their primary residence) or annual income exceeding $200,000 or $300,000 jointly
with his or her spouse.

 

(r)       The Subscriber has reviewed, or had an opportunity to review, all of
the SEC Filings.

 

(s)       The Subscriber acknowledges receipt and careful review of all
documents furnished in connection with this transaction by the Company
(collectively, the “Offering Documents”) and has been furnished by the Company
during the course of this transaction with all information regarding the Company
which the Subscriber has requested or desires to know; and the Subscriber has
been afforded the opportunity to ask questions of and receive answers from duly
authorized officers or other representatives of the Company concerning the terms
and conditions of the Offering, and any additional information which the
Subscriber has requested.

 

(t)       The Subscriber acknowledges that if the Subscriber is a Registered
Representative of a Financial Industry Regulatory Authority, Inc. (“FINRA”)
member firm, the Subscriber must give such firm the notice required by the
FINRA’s Conduct Rules, receipt of which must be acknowledged by such firm on the
signature page hereof.

 

(u)       The Subscriber hereby acknowledges that neither the Company nor any
persons associated with the Company who may provide assistance or advice in
connection with the Offering (other than the placement agent, if one is engaged
by the Company) are or are expected to be members or associated persons of
members of the FINRA or registered broker-dealers under any federal or state
securities laws. This Offering is made directly by the Company.

 

(v)       The Subscriber hereby represents that, except as expressly set forth
in the Offering Documents, no representations or warranties have been made to
the Subscriber by the Company or any agent, employee or affiliate of the Company
and, in entering into this transaction, the Subscriber is not relying on any
information other than that contained in the Offering Documents and the results
of independent investigation by the Subscriber.

 

(w)       All information provided by the Subscriber in the Investor
Questionnaire attached hereto is true and accurate in all respects, and the
Subscriber acknowledges that the Company will be relying on such information to
its possible detriment in deciding whether the Company can sell these securities
to the Subscriber without giving rise to the loss of the exemption from
registration under applicable securities laws.

 

4. THE Company’s Representations, Warranties and Covenants

 

The Company hereby acknowledges, agrees with and represents, warrants and
covenants to the Subscriber, as follows:

 

(a)       The Company has the corporate power and authority to execute and
deliver this Agreement and to perform its obligations hereunder. This Agreement
has been duly authorized, executed and delivered by the Company and is valid,
binding and enforceable against the Company in accordance with its terms.

 

(b)       The authorized and outstanding capital stock of the Company is set
forth in the Company’s SEC filings, and except as set forth therein, there are
no options, warrants, or rights to subscribe to, securities, rights,
understandings or obligations convertible into or exchangeable for or giving any
right to subscribe for any shares of capital stock or other equity interest of
the Company or any of the Subsidiaries.

 

 -5- 

 

 

(c)       The only officer, director, employee and consultant stock option or
stock incentive plan or similar plan currently in effect or contemplated by the
Company is described in the Company’s SEC filings.

 

(d)       The Securities to be issued to the Subscriber pursuant to this
Agreement, when issued and delivered in accordance with the terms of this
Agreement, will be duly and validly issued and will be fully paid and
non-assessable.

 

(e)       Neither the execution and delivery nor the performance of this
Agreement by the Company will conflict with the Company’s organizational
materials, as amended to date, or result in a breach of any terms or provisions
of, or constitute a default under, any material contract, agreement or
instrument to which the Company is a party or by which the Company is bound.

 

(f)       The Company is subject to, and in full compliance with, the reporting
requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”). The Company has made available to each Subscriber
through the EDGAR system, which is available on www.sec.gov, true and complete
copies of each of the Company’s Quarterly Reports on Form 10-Q, Annual Reports
on Form 10-K and Current Reports on Form 8-K (collectively, the “SEC Filings”),
and all such SEC Filings are incorporated herein by reference. The SEC Filings,
when they were filed with the SEC (or, if any amendment with respect to any such
document was filed, when such amendment was filed), complied in all material
respects with the applicable requirements of the Exchange Act and the rules and
regulations thereunder and did not, as of such date, contain an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading. All reports and
statements required to be filed by the Company under the Securities Act and the
Exchange Act have been filed, together with all exhibits required to be filed
therewith. The Company and each of its direct and indirect subsidiaries, if any
(collectively, the “Subsidiaries”), are engaged in all material respects only in
the business described in the SEC Filings, and the SEC Filings contain a
complete and accurate description in all material respects of the business of
the Company and the Subsidiaries.

 

(g)       The Company acknowledges and agrees that the Subscriber is acting
solely in the capacity of an arm’s length purchaser with respect to the
Securities and the transactions contemplated hereby. The Company further
acknowledges that the Subscriber is not acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to this
Agreement and the transactions contemplated hereby and any advice given by the
Subscriber or any of its representatives or agents in connection with this
Agreement and the transactions contemplated hereby is merely incidental to the
Subscriber’s purchase of the Securities. The Company further represents to the
Subscriber that the Company’s decision to enter into this Agreement has been
based solely on the independent evaluation of the transactions contemplated
hereby by the Company and its representatives.

 

(h)       The Company will indemnify and hold harmless the Subscriber and, where
applicable, its directors, officers, employees, agents, advisors and
shareholders, from and against any and all Loss arising out of or based upon any
representation or warranty of the Company contained herein or in any document
furnished by the Company to the Subscriber in connection herewith being untrue
in any material respect or any breach or failure by the Company to comply with
any covenant or agreement made by the Company to the Subscriber in connection
therewith; provided, however, that the Company’s liability shall not exceed the
Subscriber’s Aggregate Purchase Price tendered hereunder.

 

5. USE of Proceeds

 

The Company anticipates using the gross proceeds from the Offering for general
corporate purposes including growth initiatives and capital expenditures.

 

 -6- 

 

 

6. CONDITIONS TO ACCEPTANCE OF SUBSCRIPTION

 

The Company’s right to accept the subscription of the Subscriber is conditioned
upon satisfaction of the following conditions precedent on or before the date
the Company accepts such subscription:

 

(a)       As of the Closing, no legal action, suit or proceeding shall be
pending that seeks to restrain or prohibit the transactions contemplated by this
Agreement.

 

(b)       The representations and warranties of the Subscriber contained in this
Agreement shall have been true and correct in all material respects on the date
of this Agreement and shall be true and correct as of the Closing as if made on
the Closing Date.

 

7.MISCELLANEOUS PROVISIONS

 

(a)       All parties hereto have been represented by counsel, and no inference
shall be drawn in favor of or against any party by virtue of the fact that such
party’s counsel was or was not the principal draftsman of this Agreement.

 

(b)       Each of the parties hereto shall be responsible to pay the costs and
expenses of its own legal counsel in connection with the preparation and review
of this Agreement and related documentation.

 

(c)       Neither this Agreement, nor any provisions hereof, shall be waived,
modified, discharged or terminated except by an instrument in writing signed by
the party against whom any waiver, modification, discharge or termination is
sought.

 

(d)       The representations, warranties and agreement of the Subscriber and
the Company made in this Agreement shall survive the execution and delivery of
this Agreement and the delivery of the Securities.

 

(e)       Any party may send any notice, request, demand, claim or other
communication hereunder to the Subscriber at the address set forth on the
signature page of this Agreement or to the Company at its primary office
(including personal delivery, expedited courier, messenger service, fax,
ordinary mail or electronic mail), but no such notice, request, demand, claim or
other communication will be deemed to have been duly given unless and until it
actually is received by the intended recipient. Any party may change the address
to which notices, requests, demands, claims and other communications hereunder
are to be delivered by giving the other parties written notice in the manner
herein set forth.

 

(f)       Except as otherwise provided herein, this Agreement shall be binding
upon, and inure to the benefit of, the parties to this Agreement and their
heirs, executors, administrators, successors, legal representatives and assigns.
If the Subscriber is more than one person or entity, the obligation of the
Subscriber shall be joint and several and the agreements, representations,
warranties and acknowledgments contained herein shall be deemed to be made by,
and be binding upon, each such person or entity and its heirs, executors,
administrators, successors, legal representatives and assigns. This Agreement
sets forth the entire agreement and understanding between the parties as to the
subject matter hereof and merges and supersedes all prior discussions,
agreements and understandings of any and every nature among them.

 

(g)       This Agreement is not transferable or assignable by the Subscriber.

 

(h)       This Agreement shall be governed by and construed in accordance with
the laws of the State of New York, without giving effect to conflicts of law
principles.

 

(i)       The Company and the Subscriber hereby agree that any dispute that may
arise between them arising out of or in connection with this Agreement shall be
adjudicated before a court located in the City of New York, Borough of
Manhattan, and they hereby submit to the exclusive jurisdiction of the federal
and state courts of the State of New York located in the City of New York,
Borough of Manhattan with respect to any action or legal proceeding commenced by
any party, and irrevocably waive any objection they now or hereafter may have
respecting the venue of any such action or proceeding brought in such a court or
respecting the fact that such court is an inconvenient forum, relating to or
arising out of this Agreement or any acts or omissions relating to the sale of
the Securities hereunder, and consent to the service of process in any such
action or legal proceeding by means of registered or certified mail, return
receipt requested, postage prepaid, in care of the address set forth herein or
such other address as either party shall furnish in writing to the other.

 

(j)       This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

[Signature Pages Follow]

 

 -7- 

 

 

ACCEPTED this ___ day of ____________ 2018, on behalf of Green Spirit Industries
Inc.

 

  By:     Name:     Title:  

 

 -8- 

 

 

ALL SUBSCRIBERS MUST COMPLETE THIS PAGE

 

IN WITNESS WHEREOF, the Subscriber has executed this Agreement on the ____ day
of __________ 2018.

 

  x $2.50 =   Securities subscribed for   Aggregate Purchase Price

 

Manner in which Title is to be held (Please Check One):

 

1. ___ Individual 7. ___

Trust/Estate/Pension or Profit sharing Plan

Date Opened:______________

2. ___ Joint Tenants with Right of Survivorship 8. ___

As a Custodian for

________________________________

Under the Uniform Gift to Minors Act of the State of

________________________________

3. ___ Community Property 9. ___ Married with Separate Property 4. ___ Tenants
in Common 10. ___ Keogh 5. ___ Corporation/Partnership/ Limited Liability
Company 11. ___ Tenants by the Entirety 6. ___ IRA      

 

ALTERNATIVE DISTRIBUTION INFORMATION

 

To direct distribution to a party other than the registered owner, complete the
information below. YOU MUST COMPLETE THIS SECTION IF THIS IS AN IRA INVESTMENT.

 

Name of Firm (Bank, Brokerage, Custodian):

 

Account Name:

 

Account Number:

 

Representative Name:

 

Representative Phone Number:

 

Address:

 

City, State, Zip:

 

 -9- 

 



 

IF MORE THAN ONE SUBSCRIBER, EACH SUBSCRIBER MUST SIGN.
INDIVIDUAL SUBSCRIBERS MUST COMPLETE THIS PAGE 10.
SUBSCRIBERS WHICH ARE ENTITIES MUST COMPLETE PAGE 11.

 

EXECUTION BY NATURAL PERSONS

 

 



Exact Name in Which Title is to be Held        



Name (Please Print)

 



Name of Additional Purchaser

           



Residence: Number and Street

 



Address of Additional Purchaser

           



City, State and Zip Code

 



City, State and Zip Code

           



Social Security Number

 



Social Security Number

           



Telephone Number

 



Telephone Number

           



Fax Number (if available)

 



Fax Number (if available)

           



E-Mail (if available)

 



E-Mail (if available)

           



(Signature)



 



(Signature of Additional Purchaser)

 

 -10- 

 

 

EXECUTION BY SUBSCRIBER WHICH IS AN ENTITY

(Corporation, Partnership, LLC, Trust, Etc.)

 

 



Name of Entity (Please Print)

Date of Incorporation or Organization:     State of Principal Office:    

Federal Taxpayer Identification Number:







        Office Address           City, State and Zip Code           Telephone
Number           Fax Number (if available)           E-Mail (if available)  

 

  By:     Name:     Title:  

 

[seal]



 

 







      
                                                                                                                
Attest:                          (If Entity is a Corporation)              
Address

 

 -11- 

 

 

INVESTOR QUESTIONNAIRE

 

Instructions: Check all boxes below which correctly describe you.

 

[  ] You are (i) a bank, as defined in Section 3(a)(2) of the Securities Act of
1933, as amended (the “Securities Act”), (ii) a savings and loan association or
other institution, as defined in Section 3(a)(5)(A) of the Securities Act,
whether acting in an individual or fiduciary capacity, (iii) a broker or dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), (iv) an insurance company as defined in Section
2(13) of the Securities Act, (v) an investment company registered under the
Investment Company Act of 1940, as amended (the “Investment Company Act”), (vi)
a business development company as defined in Section 2(a)(48) of the Investment
Company Act, (vii) a Small Business Investment Company licensed by the U.S.
Small Business Administration under Section 301 (c) or (d) of the Small Business
Investment Act of 1958, as amended, (viii) a plan established and maintained by
a state, its political subdivisions, or an agency or instrumentality of a state
or its political subdivisions, for the benefit of its employees and you have
total assets in excess of $5,000,000, or (ix) an employee benefit plan within
the meaning of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) and (1) the decision that you shall subscribe for and purchase
Securities, is made by a plan fiduciary, as defined in Section 3(21) of ERISA,
which is either a bank, savings and loan association, insurance company, or
registered investment adviser, or (2) you have total assets in excess of
$5,000,000 and the decision that you shall subscribe for and purchase the
Securities is made solely by persons or entities that are accredited investors,
as defined in Rule 501 of Regulation D promulgated under the Securities Act
(“Regulation D”) or (3) you are a self-directed plan and the decision that you
shall subscribe for and purchase the Securities is made solely by persons or
entities that are accredited investors.     [  ] You are a private business
development company as defined in Section 202(a)(22) of the Investment Advisers
Act of 1940, as amended.     [  ] You are an organization described in Section
501(c)(3) of the Internal Revenue Code of 1986, as amended (the “Code”), a
corporation, Massachusetts or similar business trust or a partnership, in each
case not formed for the specific purpose of making an investment in the
Securities and its underlying securities in excess of $5,000,000.     [  ] You
are a director or executive officer of the Company.     [  ] You are a natural
person whose individual net worth, or joint net worth with your spouse, exceeds
$1,000,000 at the time of your subscription for and purchase of the Securities
(excluding principal residence).     [  ] You are a natural person who had an
individual income in excess of $200,000 in each of the two most recent years or
joint income with your spouse in excess of $300,000 in each of the two most
recent years, and who has a reasonable expectation of reaching the same income
level in the current year.     [  ] You are a trust, with total assets in excess
of $5,000,000, not formed for the specific purpose of acquiring the Securities
and whose subscription for and purchase of the Securities is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) of Regulation D.    
[  ] You are an entity in which all of the equity owners are persons or entities
described in one of the preceding paragraphs.

 

 -12- 

 



 

Check all boxes below which correctly describe you.

 



With respect to this investment in the Securities, your:

 

  Investment Objectives: [  ] Aggressive Growth [  ] Speculation  

 

  Risk Tolerance:   [  ] Low Risk   [  ] Moderate Risk [  ] High Risk

 

Are you associated with a FINRA Member Firm? [  ] Yes [  ] No  

 

Your initials (purchaser and co-purchaser, if applicable) are required for each
item below:

 

____ ____ I/We understand that this investment is not guaranteed.     ____ ____
I/We are aware that this investment is not liquid.     ____ ____ I/We are
sophisticated in financial and business affairs and are able to evaluate the
risks and merits of an investment in this offering.     ____ ____ I/We confirm
that this investment is considered “high risk.” (This type of investment is
considered high risk due to the inherent risks including lack of liquidity and
lack of diversification. Success or failure of private placements such as this
is dependent on the corporate issuer of these securities and is outside the
control of the investors. While potential loss is limited to the amount
invested, such loss is possible.)

 

FINRA Affiliation

 

Are you affiliated directly or indirectly with a member broker-dealer firm of
the Financial Industry Regulatory Authority, Inc. as an employee, officer,
director, partner or shareholder or as a relative or member of the same
household of an employee, director, partner or shareholder of a FINRA member
broker-dealer firm?

 

Yes____ No_____

 

If the answer is “yes,” then, in order to purchase securities in the offering,
the Subscriber will need to provide the Issuer with a FINRA member affiliate
certification whereby the FINRA member firm acknowledges the affiliation and its
receipt of the notice required by Article 3, Sections 28(a) and (b) of the Rules
of Fair Practice with respect to an investment in Securities pursuant to the
offering described herein.

 

Anti-Money Laundering Rules

 

In order for the Company to comply with applicable anti-money laundering/U.S.
Treasury Department Office of Foreign Assets Control (“OFAC”) rules and
regulations, Subscriber is required to provide the following information:

 

(a)Payment Information

 

(i) Name and address (including country) of the bank from which Subscriber’s
payment to the Company is being wired (the “Wiring Bank”):

 

 

 

 

 

 

 

 

 

 -13- 

 

 



(ii) Subscriber’s wiring instructions at the Wiring Bank:

 

(iii) Is the Wiring Bank located in the U.S. or another “FATF Country”*?

 



                   



 

_____ Yes     ______ No

 

(iv) Is Subscriber a customer of the Wiring Bank?

 

_____ Yes     ______ No

 

(b) Additional Information

 

Investors wishing to subscribe must provide the following additional information
or documents unless you have previously delivered such information to the
Company or to a Placement Agent for the Offering as part of the establishment of
your account at the Placement Agent.

 

For Individual Investors:

 

____ A government issued form of picture identification (e.g., passport or
drivers license).     ____ Proof of the individual’s current address (e.g.,
current utility bill), if not included in the form of picture identification.  
  ____ One or more of the above documentations has previously provided to
Placement Agent.       For Funds of Funds or Entities that Invest on Behalf of
Third Parties:     _____ A certificate of due formation and organization and
continued authorization to conduct business in the jurisdiction of its
organization (e.g., certificate of good standing).     _____ An “incumbency
certificate” attesting to the title of the individual executing these
subscription materials on behalf of the prospective investor.





 



 







* As of the date hereof, countries that are members of the Financial Action Task
Force on Money Laundering (“FATF Country”) are: Argentina, Australia, Austria,
Belgium, Brazil, Canada, Denmark, Finland, France, Germany, Greece, Hong Kong,
Iceland, Ireland, Italy, Japan, Luxembourg, Mexico, Kingdom of the Netherlands,
New Zealand, Norway, Portugal, Russian Federation, Singapore, South Africa,
Spain, Sweden, Switzerland, Turkey, United Kingdom and the United States of
America.

 

 -14- 

 

 



_____ A completed copy of a certification that the entity has adequate
anti-money laundering policies and procedures (“AML Policies and Procedures”) in
place that are consistent with the USA PATRIOT Act, OFAC and other relevant
federal, state or non-U.S. anti-money laundering laws and regulations (with a
copy of the entity’s current AML Policies and Procedures to which such
certification relates).     _____ A letter of reference for any entity not
located in the U.S. or other FATF country, from the entity’s local office of a
reputable bank or brokerage firm that is incorporated, or has its principal
place of business located, in the U.S. or other FATF Country certifying that the
prospective investor maintains an account at such bank/brokerage firm for a
length of time and containing a statement affirming the prospective investor’s
integrity.     ____ One or more of the above documentations has previously
provided to Placement Agent.

 

For all other Entity Investors:

 

_____ A certificate of due formation and organization and continued
authorization to conduct business in the jurisdiction of its organization (e.g.,
certificate of good standing).     _____ An “incumbency certificate” attesting
to the title of the individual executing these subscription materials on behalf
of the prospective investor.     _____ A letter of reference from the entity’s
local office of a reputable bank or brokerage firm that is incorporated, or has
its principal place of business located, in the U.S. or other FATF Country
certifying that the prospective investor maintains an account at such
bank/brokerage firm for a length of time and containing a statement affirming
the prospective investor’s integrity.     _____ If the prospective investor is a
privately-held entity, a certified list of the names of every person or entity
who is directly or indirectly the beneficial owner of 25% or more of any voting
or non-voting class of equity interests of the Subscriber, including (i) country
of citizenship (for individuals) or principal place of business (for entities)
and, (ii) for individuals, such individual’s principal employer and position.  
    If the prospective investor is a trust, a certified list of (i) the names of
the current beneficiaries of the trust that have, directly or indirectly, 25% or
more of any interest in the trust, (ii) the name of the settlor of the trust,
(iii) the name(s) of the trustee(s) of the trust, and (iv) the country of
citizenship (for individuals) or principal place of business (for entities).    
_____ One or more of the above documentations has previously provided to
Placement Agent.

 

The Subscriber hereby represents and warrants that all of its answers to this
Investor Questionnaire are true as of the date of its execution of the
Subscription Agreement pursuant to which it purchased the Securities.



 

 -15- 

 



 

     



Name of Purchaser [please print]





 

Name of Co-Purchaser [please print]







            Signature of Purchaser (Entities please   Signature of Co-Purchaser
provide signature of Purchaser’s duly     authorized signatory.)                
Name of Signatory (Entities only)                 Title of Signatory (Entities
only)    

 

 -16- 

 

 

VERIFICATION OF INVESTMENT ADVISOR/BROKER

 

I state that I am familiar with the financial affairs and investment objectives
of the investor named above and reasonably believe that a purchase of the
Securities is a suitable investment for this investor and that the investor,
either individually or together with his or her purchaser representative,
understands the terms of and is able to evaluate the merits of this offering. I
acknowledge:

 

  (a) that I have reviewed the Subscription Agreement and forms of securities
presented to me, and attachments (if any) thereto;         (b) that the
Subscription Agreement and attachments thereto have been fully completed and
executed by the appropriate party; and         (c) that the subscription will be
deemed received by the Company upon acceptance of the Subscription Agreement.

 

Deposit securities from this offering directly to purchaser’s account?     [  ]
Yes     [  ] No

 

  If “Yes,” please indicate the account number:  

 

      Broker/Dealer   Account Executive             (Name of Broker/Dealer)  
(Signature)             (Street Address of Broker/Dealer Office)   (Print Name)
            (City of Broker/Dealer Office) (State) (Zip)   (Representative I.D.
Number)             (Telephone Number of Broker/Dealer Office)   (Date)        
    (Fax Number of Broker/Dealer Office)   (E-mail Address of Account Executive)

 

 -17- 

 

 



Exhibit A

 

Form of Escrow Agreement

 

(see attached)

 

 -18- 

 